Citation Nr: 0615028	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an earlier effective date prior to July 8, 
1996, for the grant of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU), to include whether clear and unmistakable 
error (CUE) exists in an October 1997 rating decision.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.  
The appellant, the wife of the veteran, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's death certificate shows that he died in 
June 2003, and the immediate cause of death was listed as 
congestive heart failure due to or as a consequence of 
emphysema.  Cirrhosis of the liver and alpha-1 anti-trypsin 
deficiency were significant conditions that contributed to 
his death, but did not result in the underlying cause of 
death, namely congestive heart failure.  

3.  At the time of the veteran's death, service connection 
had been established for gunshot wound scars and 
osteomyelitis of the right tibia.

4.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

5.  An October 1997 rating decision granted TDIU effective 
from July 8, 1996.  

6.  The October 1997 rating decision is supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.

7.  A formal or informal claim for TDIU was not received 
prior to the formal claim filed on July 8, 1996.

8.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2005).

2.  An October 1997 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).

3.  The requirements for an effective date prior to July 8, 
1996, for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2005).  
4.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

With respect to entitlement to an earlier effective date for 
the grant of TDIU, the Board has determined in the decision 
below that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions of the VCAA are not applicable to a 
claim, where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to an earlier 
effective date without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to the issues of entitlement to service 
connection for the cause of the veteran's death and for 
entitlement to DIC benefits, the Board finds that the 
appellant has been adequately notified of the VCAA.  A VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in September 2003, prior to the initial 
decision on the claim in March 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claims in this case.  Specifically, the 
September 2003 stated that the evidence must show that the 
veteran died in service or that his service-connected 
conditions caused or contributed to his death.  It was noted 
that VA may also grant DIC benefits if the veteran was 
continuously rated totally disabled due to service-connected 
disabilities for at least ten years before his death.  The 
appellant was also informed that the evidence must show that 
she is the unmarried surviving spouse of the veteran.  
Additionally, the August 2004 Statement of the Case (SOC) 
notified the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.  

In addition, the RO notified the appellant in the September 
2003 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on her claims.

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
September 2003 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.   The September 2003 letter also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain.   In 
addition, the September 2003 letter informed the appellant 
that it was her responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In this regard, the RO has 
informed the appellant in the rating decision and SOC of the 
reasons for the denial of her claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection for the cause 
of the veteran's death and for DIC benefits, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the appellant is not entitled to service 
connection for the cause of the veteran's death or for DIC 
benefits, any question as to the appropriate effective date 
to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had congestive heart failure, emphysema, 
cirrhosis of the liver, or alpha-1 anti-trypsin deficiency in 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which the veteran's 
death could be related, the Board finds that a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in June 2003.  The immediate cause of death was 
listed as congestive heart failure due to or as a consequence 
of emphysema.  It was noted that the veteran's congestive 
heart failure had an onset one year earlier and that he had 
developed emphysema ten years earlier.  Cirrhosis of the 
liver and alpha-1 anti-trypsin deficiency were significant 
conditions that contributed to his death, but did not result 
in the veteran's congestive heart failure.  
At the time of the veteran's death, service connection had 
been established for gunshot wound scars and osteomyelitis of 
the right tibia.  The medical evidence of record does not 
show, nor does the appellant contend, that the veteran's 
service-connected scars and/or osteomyelitis of the right 
tibia were a principal or contributory cause of his death.  
In fact, the veteran's death certificate does not make any 
reference to scars or osteomyelitis.  Therefore, the Board 
concludes that the veteran's service-connected scars and 
osteomyelitis of the right tibia were not a principal or 
contributory cause of death.

In addition, the Board finds that the veteran did not have 
congestive heart failure, emphysema, cirrhosis of the liver, 
or alpha-1 anti-trypsin deficiency that were causally or 
etiologically related to his military service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of such disorders, and he did not 
seek treatment for congestive heart failure, emphysema, 
cirrhosis of the liver, or alpha-1 anti-trypsin deficiency 
until many decades following his separation from service.   
In fact, the medical evidence of record does not document any 
treatment for a congestive heart failure during his lifetime.  
Therefore, the Board finds that congestive heart failure, 
emphysema, cirrhosis of the liver, and alpha-1 anti-trypsin 
deficiency did not manifest in service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
congestive heart failure, emphysema, cirrhosis of the liver, 
and alpha-1 anti-trypsin deficiency, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
complaints or symptoms of congestive heart failure, 
emphysema, cirrhosis of the liver, and alpha-1 anti-trypsin 
deficiency is itself evidence which tends to show that 
congestive heart failure, emphysema, cirrhosis of the liver, 
and alpha-1 anti-trypsin deficiency did not have their onset 
in service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that congestive 
heart failure, emphysema, cirrhosis of the liver, and alpha-1 
anti-trypsin deficiency manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the veteran's cause of death to his military 
service.  In fact, there was no event, disease, or injury in 
service to which the veteran's death could be related.  The 
appellant's assertions are the only evidence contained in the 
claims file showing that the veteran's cause of death was 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore 
her beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  


II.  Earlier Effective Date

The appellant has claimed that an earlier effective date 
prior to July 8, 1996, for the grant of TDIU is warranted.  
More specifically, she claims that the effective date should 
be November 1966, which would aid in substantiating her claim 
for DIC.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision." 38 C.F.R. § 3.105(a).  CUE is special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board. 38 
U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It 
is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error. Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 8, 
1996, is the correct date for the grant of TDIU.  While the 
appellant has alleged that the effective date for the grant 
of TDIU should be November 1966, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted. 

At the outset, the Board notes that the appellant has claimed 
that CUE exists in the October 1997 rating decision in which 
TDIU was granted effective from July 8, 1996.  More 
specifically, she claims that October 1997 rating decision 
should have assigned an effective date of November 1966.  The 
Board can find no governing authority in effect at the time 
of the October 1997 rating decision that would have provided 
a legal basis for the grant of an earlier effective date 

Consequently, it appears that the appellant is essentially 
requesting that the Board reweigh or reevaluate the evidence 
and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error.  Russell, 3 Vet. App at 
313.  Therefore, the Board concludes that the October 1997 
rating decision was reasonable based upon the record and 
governing laws and regulations, as they existed in October 
1997. 

Based on the foregoing, the Board finds that the October 1997 
rating decision, which granted TDIU effective from July 8, 
1996, was supported by evidence then of record and was 
consistent with the law and regulations then in effect.  
Therefore, the Board concludes that the October 1997 rating 
decision was not clearly and unmistakably erroneous and 
cannot be revised or reversed based on CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).

Having found that there is no CUE in the October 1997 rating 
decision, the Board has also considered whether an earlier 
effective date is warranted based on the date of the 
veteran's claim.  

The veteran first presented his claim for TDIU in a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received on July 8, 1996.  The 
record does not contain any earlier statement or action 
indicating an intent to file a claim.  Prior to that date, 
the veteran had never even mentioned his unemployability in 
any of his submissions to the VA.  

The Board does observe that the claims file contains a VA 
examination report dated in February 1954 as well as VA 
treatment records dated between December 1954 and August 
1966.  However, these records do not indicate that the 
veteran ever mentioned his unemployability.  Nor did he 
submit a claim within one year of the examination or 
treatment.  VA regulations provide that the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of claim 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or where a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).  
Therefore, the Board finds that the veteran did not express 
intent to file a claim for TDIU during his VA examination in 
February 1954 or his VA treatment between December 1954 and 
August 1966.

In summary, the appellant's statements and the medical 
evidence dated prior to July 8, 1996 did not demonstrate an 
intent to raise an informal claim for TDIU.  Therefore, the 
Board finds that a formal or informal claim was not received 
prior to the formal claim filed on July 8, 1996.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to July 8, 1996, for the grant of TDIU.  


III. DIC

The appellant also seeks VA DIC benefits, which may be 
awarded to a surviving spouse upon the service-connected 
death of a veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) 
(2005).

In pertinent part, however, 38 U.S.C.A. § 1318 also 
authorizes the payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service-connected, provided that the veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, No. 03-1276 (U.S. Vet. App. August 5, 
2005), the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000. Prior to 
that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied. In this case, there was no claim 
pending for DIC on January 21, 2000.  Thus, hypothetical 
entitlement is not for application in this case.  Therefore, 
the only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) to show that such requirements would 
have been met, but for clear and unmistakable error in a 
previous decision.  Neither is present in this matter, and 
the appeal will therefore be denied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits are 
clearly not met.  As previously discussed, the cause of the 
veteran's death is not service-connected.  Moreover, he was 
not in receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service or 
for 10 or more years prior to his death.  Nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.  

First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  The 
veteran had a combined evaluation of 80 percent from November 
1, 1966, and as discussed above, he had a total disability 
rating based on individual unemployability due to service-
connected disability effective from July 8, 1996.  He died in 
June 2003, and as such, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The 
appellant has not successfully pled clear and unmistakable 
error in any of the prior rating decisions or in this 
decision, such that would have entitled the veteran to a 
total rating.

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit. See Sabonis 
v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the 
veteran was not entitled to receive 100 percent disability 
for either at least five years after his departure from 
active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Service connection for the cause of the veteran's death is 
denied.

An effective date prior to July 8, 1996, for the grant of 
TDIU is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


